

Minatura Gold
2514 Via De Pallon Cir.
Henderson, NV 89074


March 27, 2009
Paul Dias
CEO
Camicol, SA




 
RE:
Acquisition of Assets of Camicol, SA



Mr. Dias:


 
     This Letter of Intent will confirm the intent of the parties with respect
to the proposed asset acquisition (the "Acquisition") by Minatura Gold of
certain assets (the “Assets”) of Camicol, SA (“Camicol”). On terms and
conditions mutually acceptable to Minatura Gold, and Camicol, the Acquisition
will be structured as an asset acquisition whereby Minatura Gold will issue
shares of its common stock in exchange for the Assets. The objective of our
discussion has been the execution and consummation, as soon as feasible, a
formal definitive Asset Acquisition Agreement (together with all other
definitive documents pertaining thereto, collectively the "Agreement") between
Minatura Gold and Camicol which, among other things, would provide for the
various matters set forth below.
 


This letter neither constitutes a legally binding agreement nor creates any
rights or interests in favor of the parties, it being understood that any rights
and obligations which the parties may have, to each other, remain to be set
forth in the definitive Agreement described below, into which this letter and
all prior discussions shall merge.


The principal business of Camicol is own multiple gold mining operations in
Columbia. The Company’s strategy is to maintain a mining infrastructure at the
leading edge of technology by updating and enhancing multiple gold mining
concessions.


Minatura Gold is a public company with a class of common stock registered with
the Securities and Exchange Commission pursuant to Section 12g, and with its
common stock quoted on the  Over the Counter Bulletin Board under the current
symbol of BTTA.


1.  
Parties; Structure. The transaction will take the form of an asset sale (the
“Asset Sale”)  between Minatura Gold and Camicol. At the Effective Time and upon
the terms and subject to the conditions of the Agreement, the Camicol Assets
will be acquired by Minatura Gold, whereby Minatura Gold will operate the Assets
of Camicol.



2.  
Consideration; Stock Issuance. Minatura Gold and Camicol will evaluate the
existing assets to determine the value of the Assets to determine a final
acquisition valuation..



3.  
Asset Purchase Agreement. The parties would proceed in good faith to negotiate
the terms of a mutually acceptable Agreement containing such covenants,
representations, warranties and conditions as are customary in transactions of
this type, but including the matters described herein. The parties will use
their best efforts to complete the Agreement and have the Agreement approved by
the parties Board of Directors by May 1, 2009.

 

--------------------------------------------------------------------------------



 
4.  
Due Diligence. Minatura Gold and its attorneys, accountants and other
representatives will have full access to the books, records and technology of
Camicol to complete its due diligence investigation of Camicol before closing of
the Asset Sale.



5.  
Representations and Warranties. The Asset Sale Agreement would contain such
representations and warranties with respect to the business, property and
financial condition of Camicol as may reasonably be required by Minatura Gold.
In turn, Minatura Gold would provide Camicol with certain representations and
warranties to the business, property and financial condition of Minatura Gold as
may reasonably be required by Camicol. These representations and warranties by
both Minatura Gold and Camicol would include, without limitation, matters such
as the following:



As to Camicol:


a.  
Camicol is duly organized and validly existing under the laws of the
jurisdiction or country of formation and has all requisite corporate power and
authority to own and hold its respective properties and conduct the business in
which it is engaged; holds all material licenses, permits and other
authorizations from governmental authorities needed to conduct its business; and
all of the outstanding shares of Camicol are duly authorized and validly issued,
fully paid and nonassessable.



b.  
Camicol has good and marketable title to all of its assets, including the
Assets, and title is valid and proper.



c.  
The financial statements of Camicol are true, correct and complete.



As to Minatura Gold:


a.  
Minatura Gold is duly organized and validly existing under the laws of the State
of Nevada and has all requisite corporate power and authority to own and hold
its respective properties and conduct the business in which it is engaged; holds
all material licenses, permits and other authorizations from governmental
authorities needed to conduct its business.



b.  
Minatura Gold has good and marketable title to all of its assets, and title is
valid and proper.



c.  
The audited financial statements of Minatura Gold as of and for the year ended
December 31, 2008, are true, and correct.

 

--------------------------------------------------------------------------------



 
6.  
Issuance of Shares. The shares issued in the Asset Sale will be issued in
reliance on certain exemptions from registration provided by the Securities Act
of 1933 and are not intended to be registered with the Securities and Exchange
Commission.



7.  
Shareholder Approval. The Asset Sale will be subject to approval by Camicol and
a majority of Minatura Gold shareholders will provide their approval to the
Agreement. At the time of execution of the Asset Sale Agreement, Camicol and
Minatura Gold’s affiliates, and Board of Directors will agree to vote in favor
of the merger.



8.  
Conditions. The Agreement will provide that the obligations of the respective
parties to complete the Asset Sale would be subject to the following conditions
together with such other conditions as may reasonably be required by each party:



Conditions Prior to Camicol Closing:


a.  
The Board of Directors of Minatura Gold shall have approved the Asset Sale.



b.  
A majority of shareholders of Minatura Gold shall have approved the Asset Sale.



c.  
There shall have been no material adverse change in the financial condition,
earnings or prospects of Minatura Gold.



d.  
Camicol shall complete such due diligence as is deemed by its management
sufficient to complete the Asset Sale.





Conditions Prior to Minatura Gold Closing:


a.  
The Board of Directors of Camicol shall have approved the Asset Sale.



b.  
There shall have been no material adverse change in the financial condition,
earnings or prospects of Camicol.



c.  
Minatura Gold shall complete such due diligence as is deemed by the Board of
Directors sufficient to complete the Asset Sale.



d.  
Camicol’s shareholders shall have approved the Asset Sale.



e.  
Camicol shall have provided Minatura Gold with a copy of its Financial
Statements for years ending December 31, 2007 and December 31, 2008; both
prepared according to US GAAP.

 

--------------------------------------------------------------------------------



 
9.  
Press Releases. The Parties will consult with each other prior to issuing any
press release or other public statement regarding the proposed transaction. It
is strictly understood by the Parties that the information contained herein is
confidential in nature and that no such public disclosure, other than as agreed
by the parties, shall be made by either party. Both parties understand that
Minatura Gold is subject to rules and regulations as are promulgated by the
Federal Securities Laws of the United States, and in an effort to avoid the
disclosure of material non-public information, the parties agree that upon
execution of this Letter of Intent, Minatura Gold will file a Form 8-K with the
Securities and Exchange Commission.



10.  
Disclosure. Minatura Gold and Camicol agree to take all reasonable precautions
to prevent any trading in Minatura Gold securities by their respective officers,
directors, employees, affiliates, agents or others having knowledge of the
proposed Asset Sale until the proposed Asset Sale has been disclosed to the
general public through the filing of a Form 8-K. The parties understand and
agree that until a press release is issued, if ever, or other public disclosure
has been made by Minatura Gold, neither party will disclose the fact that these
negotiations are taking place, except to professional advisors and to employees
of Minatura Gold and Camicol on a need to­ know basis.



11.  
Continuation of Business. From the date of this letter of intent until the
expiration of the Exclusive Period, Camicol will con­tinue to operate its
business in the ordinary course and will not enter into any transaction or
agreement or take any action out of the ordinary course, including any
transaction or commitment greater than $25,000, any declaration of dividends,
grants of new stock options or issuance of new shares of stock or rights thereto
without first notifying Minatura Gold.



12.  
Exclusive Negotiations. Camicol agrees that from the date of this letter and
until such time as the Asset Sale shall have been consummated or the parties
shall have agreed to terminate the negotiation of this transaction, it will not
permit any of its agents or representatives to, solicit, initiate or encourage
inquiries or proposals, or provide any information or participate in any
negotiations leading to any proposal concerning any acquisition or purchase of
all or any substantial portion of the assets or shares of Camicol or any merger
or consolidation of Camicol with any third party.



13.  
Expenses. Whether or not the parties enter into the Agreement, all costs and
expenses incurred in connection with this Letter of Intent and the proposed
Asset Sale shall be paid by the party incurring such costs. If for any reason
the transaction is not consummated, neither party will have any claim against
the other with respect to such expenses.

 

--------------------------------------------------------------------------------



 
14.  
Nature of Negotiations. The parties understand that the negotiations described
in this letter are merely preliminary merger negotiations. This letter does not
constitute a binding agreement between Minatura Gold or Camicol.



15.  
Remedies. In the event of a termination of the negotiations by either party,
upon 24 hours written notice the other parties may not be entitled to any remedy
for such termination.  Notice shall be provided as follows:





Minatura Gold
2514 Via De Pallon Cir.
Henderson, NV 89074


Paul Dias
Camicol, SA
c/o Stoecklein Law Group
402 W Broadway
Suite 690
San Diego, CA 92101






Please indicate your agreement to and acceptance of this letter of intent by
signing and returning the enclosed copy of this letter to the undersigned before
5:00 pm Pacific Standard Time on March 27th, 2009.




Very truly yours,




/s/ Stephen Causey___
 President
Minatura Gold


Agreed and accepted as of March 27th, 2009


Camicol, SA






By: /s/ Paul Dias                                                          
    Paul Dias


Its: Chief Executive Officer



 
 

--------------------------------------------------------------------------------

 
